DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s declaration, claim amendments, and remarks filed on 2/3/2021 have been received. In the response filed on 2/3/2021, claims 10 and 19 were amended and claim 13 was cancelled. 
Claims 10, 19-21, 24, and 26 are pending. Claims 1-9, 11-18, 22-23, and 25 are canceled. Claims 10, 19-21, 24, and 26 are rejected. 

Prosecution History
On 12/3/2013, the Patent Trial and Appeal Board affirmed all 35 USC 103 rejections. The Board added a new ground of rejection under 35 USC 112 second paragraph for a lack of antecedent basis of a phrase in claims 10 and 13. 
In the amendment filed on 2/3/2021, Applicant deleted the phrase that was the basis for the lack of antecedent basis rejection from claim 10 and cancelled claim 13. 

Procedure Following New Ground of Rejection by Board
A new ground of rejection raised by the Board does not reopen prosecution except as to that subject matter to which the new rejection was applied. If the Board’s decision in which the rejection under 37 CFR 41.50(b) was made includes an affirmance of the examiner’s rejection, the basis of the affirmed rejection is not open to further prosecution. MPEP 1214.01 I. 


Withdrawn Rejections
The 35 USC 112 rejections of claims 10 and 13, made of record in the Board decision mailed on 12/3/2020, have been withdrawn due to applicant’s amendment filed on 2/3/2020. As discussed in the Prosecution History section above, Applicant deleted the phrase that was the basis for the lack of antecedent basis rejections from claim 10 and cancelled claim 13. As such, there is no longer a basis for the 35 USC 112 rejections of claims 10 and 13.
	
Claim Rejections Maintained
A new ground of rejection raised by the Board does not reopen prosecution except as to that subject matter to which the new rejection was applied. If the Board’s decision in which the rejection under 37 CFR 41.50(b) was made includes an affirmance of the examiner’s rejection, the basis of the affirmed rejection is not open to further prosecution. MPEP 1214.01 I.
Claims 10, 13, 19-21, 24, and 26 are rejected under 35 USC 103 for the reasons given in the final rejection mailed on 3/18/2019 and the Patent Trial and Appeal Board decision mailed on 12/3/2020. 

Declaration filed under 37 CFR 1.132
A new ground of rejection raised by the Board does not reopen prosecution except as to that subject matter to which the new rejection was applied. If the Board’s decision in which the rejection under 37 CFR 41.50(b) was made includes an affirmance of the examiner’s rejection, the basis of the affirmed rejection is not open to further prosecution. MPEP 1214.01 I.
The declaration under 37 CFR 1.132 filed 2/3/2020 is not considered. The declaration only discusses the prior art rejections. The declaration does not address the subject matter of the new grounds of rejection (i.e., a lack of antecedent basis in claims 

Response to Arguments
35 USC 112 Second Paragraph
Applicant deleted the phrase that was the basis for the new grounds of rejection from claim 10 and cancelled claim 13. Therefore, the rejection is withdrawn. 

35 USC 103
Applicant discusses the declaration under 37 CFR 1.132 (remarks, p. 4-7). Examiner is not persuaded by this discussion. As discussed above, the basis of the affirmed rejections are not open to further prosecution. MPEP 1214.01 I. The declaration and remarks addressing the 35 USC 103 rejections are attempts to further prosecution of the claims rejected under 35 USC 103. However, the affirmance of the 35 USC 103 rejections means the 35 USC 103 rejections are not open to further prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619